BUSSEY, Presiding Judge.
This is an original proceeding in which the petitioner, Kenneth Alvis Pierce, seeks his release from confinement in the State Penitentiary at McAlester, Oklahoma, by virtue of a judgment and sentence rendered against him in the District Court of Oklahoma County, case no. 26777.
Both of the grounds upon which petitioner seeks his release were reviewed by this Court and determined adverse to the contentions of the petitioner in Pierce v. State, Okl.Cr., 383 P.2d 699.
From the record it appears that the trial court had jurisdiction over the person, subject matter and authority under the law to pronounce judgment and sentence.
We have repeatedly held that the Court of Criminal Appeals will not issue writ of habeas corpus where accused has appealed his judgment of conviction, judgment has been affirmed, and questions raised in ha-beas corpus proceeding were in existence and were properly considered and passed upon in appeal. Johnson v. State, Okl.Cr., 386 P.2d 331.
The writ prayed for is accordingly denied.
NIX and BRETT, JJ., concur.